Motion to vacate order of this court dated March 21, 1941, in the first above-entitled appeal, granting reargument of the second above-entitled appeal; consolidating both appeals and directing that they be heard at the same time, or in the alternative granting leave to appeal to the Court of Appeals from the decision of reversal of the second appeal, certifying certain questions of law have arisen, which ought to be reviewed by the Court of Appeals, denied, with ten dollars costs. [See ante, p. 829.] Present —- Martin, P. J., Townley, Dore, Cohn and Callahan, JJ.